Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 5, 2021

                                    No. 04-21-00092-CR

                                  Gasper MENDIOLA, Jr.,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020CR2147
                        Honorable Michael E. Mery, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on May 5, 2021.


                                              _____________________________
                                              Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of May, 2021.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court